DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 10-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Avoiding the Disk Bottleneck in the Data Domain Deduplication File System, 2008), Korty (US 5,021,946), and Guo (US 2011/0167096).
Claim 1. (Currently Amended) A computer-implemented method for data placement in container-based storage systems, at least a portion of the method being performed by a computing device comprising at least one processor, (Zhu teaches: “on storage server with two dual-core processors and one shelf of 15 drives” Zhu page 281, first column, last sentence.)
identifying a file stored within a container-based storage system, wherein the file comprises a plurality of consecutive data segments of a logical offset address range, (Zhu teaches: “Variable-length segments can be any number of bytes in length within some range. They are the result of partitioning a file or data stream in a content dependent manner” Zhu page 271, first column, second paragraph.  “After several iterative design processes, we have chosen to use 8 KB as the average segment size for the variable sized data segments in our deduplication storage system.”  Zhu page 271, second column, second paragraph.  “Content Store breaks a data stream into segments, uses Segment Store to perform deduplication, and keeps track of the references for a file. Segment Store does the actual work of deduplication. It packs deduplicated (unique) segments into relatively large units, compresses such units using a variation of Ziv-Lempel algorithm to further compress the data, and then writes the compressed results into containers supported by Container Manager." Zhu page 272, second column, second paragraph. “Content Store implements byte-range writes and reads for deduplicated data objects, where an object is a linear sequence of client data bytes and has intrinsic and client-settable attributes or metadata. An object may be a conventional file, a backup image of an entire volume or a tape cartridge.”  Zhu page 272, section 3.1, first paragraph continued onto page 273.  “Consider a 1 MB file with a hundred or more segments.” Zhu page 275, section 4.2, second paragraph. “Containers are self-describing, immutable, units of storage several megabytes in size. All segments are stored in containers[.]”  Zhu page 273, description of figure 2.  “Segment Store is essentially a database of segments keyed by their segment descriptors. To support writes, it accepts segments with their segment descriptors and stores them. To support reads, it fetches segments designated by their segment descriptors.” Zhu, page 273, section 3.2, first paragraph.  
Zhu does not discuss logical addresses.  
Korty teaches: “Current art provides a wide variety of such mapping functions, also called file representation methods, most of which fall into two categories. The first, called extent list file representation, maintains a simple array, or a chain of such arrays, for each file. Each array element identifies the location and size of some extent on the disk. The range of file addresses that map to this extent is offset from the start of the file by the sizes of all the extents that are listed before it in the extent list. For example, consider a file having three extents: the first extent being one block long. Also assume the second four blocks long, and the last two blocks long, that a block is some atomic unit of disk storage space, say, 1000 bytes, and that file address 0 points to the first byte of the file. Then file addresses 0-999 map to the disk locations pointed to by the first extent of the file, file addresses 1000-4999 map to the disk locations pointed to by the second extent of the file, and file addresses 5000-6999 map to the disk locations pointed to by the third extent of the file.”  Korty column 1 lines 21-40.   
The combination including Korty would have been obvious to one of ordinary skill in the art before the effective filing date as an instance of combining prior art elements according to known methods to yield predictable results.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (as shown in the cited prior art); One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (the use of offset addresses of Korty to identify ranges of stored data of Zhu merely performs the function of identifying data in the way fingerprints are used in Zhu); One of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP § 2143(I)(A).) wherein the consecutive data segments are organized into a plurality of consecutive slabs such that each of the plurality of slabs stores at least two of the plurality of consecutive segments, each of the plurality of consecutive slabs is stored in a corresponding container of a plurality of containers of the container-based storage system such that each of the plurality of containers stores at least two of the plurality of slabs, and the plurality of containers are organized into a plurality of container sets based on mapping each slab to a container set; (Segment Store does the actual work of deduplication. It packs deduplicated (unique) segments into relatively large units, compresses such units using a variation of Ziv-Lempel algorithm to further compress the data, and then writes the compressed results into containers supported by Container Manager." Zhu page 272, second column, second paragraph.  
Zhu does not teach slabs comprising two or more segments or a mapping between container sets and slabs.  
With respect to claim interpretation, the “object” of Guo (or more specifically the segments mapped to the objects of Guo) reads on the recited “slab”.  Guo teaches: “The term "data object," as used herein, may refer to any collection of data suitable for deduplication, such as a file.”  Guo paragraph 0034.  “a single instance of data may be referenced by . . . a plurality of data objects within the deduplicated data system.” Guo paragraph 0025. “Each of these data objects may include references to data segments (e.g., some of data segments 422-458). For example, data object 402 may include references to data segments 422, 424, 426, and 428. Data segments 422-458 may be organized into, stored in, or allocated to containers (e.g., containers 460 and 470). For example, data segments 422-438 may be stored in container 460 and data segments 442-458 may be stored in container 470.”  Guo paragraph 0040.  “Accordingly, map set 640 may include maps of data segments in container 620 referenced by data objects within groups 630 and 632 (e.g., one map for each group).” Guo paragraph 0050.  “Using the example illustrated in FIG. 6, mark-and-sweep module 112 may create two maps in map set 640: a map for data segments of container 620 referenced by data objects in group 630 and a map for data segments of container 620 referenced by data objects in group 632. Mark-and-sweep module 112 may then merge the map for group 630 and the map for group 632 into a comprehensive map for data segments of container 620 referenced by data objects.” Guo paragraph 0051.  “In this example, mark-and-sweep module 112 may identify deletion indicator 650 and therefore perform a sweep operation (by, e.g., removing unreferenced data segments) on each container with a map for group 630 (e.g., containers 620 and 622).” Guo paragraph 0053.  See also figure 6 showing object group 630 mapped to two different containers and Guo figure 4 showing the object groups comprising at least two consecutive segments in the containers and mapped to multiple containers.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Guo before the effective filing date because mappings between the files and segments in the containers taught in Guo are part of a method of identifying dereferenced data segments for garbage collection.  See e.g. Guo paragraph 0031.
receiving, in response to a write operation directed to the file, a request to store within the container-based storage system a new data segment generated by the write operation; ("During writes, DDFS identifies duplicate segments and does its best to store only one copy of any particular segment." Zhu page 272, section 3, second paragraph. "The File Services layer forwards write requests to Content Store which manages the data content within a file. Content Store breaks a data stream in to segments, uses Segment Store to perform deduplication, and keeps track of the references for a file. Segment Store does the actual work of deduplication. It packs deduplicated (unique) segments into relatively large units, compresses such units using a variation of Ziv-Lempel algorithm to further compress the data, and then writes the compressed results into containers supported by Container Manager." Zhu page 272, second column, second paragraph. See also Zhu page 273 section 3.2 discussing a "segment store" and "container packing".) determining that the new data segment falls within a specified slab within the plurality of consecutive slabs corresponding to the file; and fulfilling the request to store the new data segment within the container-based storage system by storing the new data segment in a designated container within a container set of the plurality of container sets that corresponds to the specified slab in response to determining that the new data segment falls within the specified slab. (Zhu teaches: “Content Store implements byte-range writes and reads for deduplicated data objects, where an object is a linear sequence of client data bytes and has intrinsic and client-settable attributes or metadata. An object may be a conventional file, a backup image of an entire volume or a tape cartridge.”  Zhu page 272, section 3.1, first paragraph continued onto page 273.  "To write a data segment, Segment Store performs several operations. Segment filtering determines if a segment is a duplicate. This is the key operation to deduplicate segments and may trigger disk I/Os, thus its overhead can significantly impact throughput performance. Container packing adds segments to be stored to a container which is the unit of storage in the system. The packing operation also compresses segment data using a variation of the Ziv-Lempel algorithm. A container, when fully packed, is appended to the Container Manager. Segment Indexing updates the segment index that maps segment descriptors to the container holding the segment, after the container has been appended to the Container Manager." Zhu page 273, section 3.2 beginning at the second paragraph.  “The Container Manager provides a storage container log abstraction, not a block abstraction, to Segment Store. Containers, shown in Figure 2, are self-describing in that a metadata section includes the segment descriptors for the stored segments. They are immutable in that new containers can be appended and old containers deleted, but containers cannot be modified once written. When Segment Store appends a container, the Container Manager returns a container ID which is unique over the life of the system." Zhu page 273, section 3.3, first paragraph.  “Consider a 1 MB file with a hundred or more segments. Every time that file is backed up, the same sequence of a hundred segments will appear. If the file is modified slightly, there will be some new segments, but the rest will appear in the same order. When new data contains a duplicate segment x, there is a high probability that other segments in its locale are duplicates of the neighbors of x. We call this property segment duplicate locality. SISL is designed to preserve this locality. Content Store and Segment Store support a stream abstraction that segregates the segments created for different objects, preserves the logical ordering of segments within the Content Store object, and dedicates containers to hold segments for a single stream in their logical order.”  Zhu page 275, section 4.2, second and third paragraph.)
Claim 2. (Previously Presented) The computer-implemented method of claim 1, wherein: 
the write operation directed to the file comprises a random access write operation; (The specification of this application explains a “random access write operation”: “the write operation directed to the file may include a random access write operation. For example, the write operation may be directed to a location within a file that does not sequentially follow from the location of a previous write operation to the file.”  Specification paragraph 0053.  See also specification figure 4 showing updates to segments in the file.  
Zhu teaches: “Our main observation is that in backup applications, segments tend to reappear in the same of very similar sequences with other segments. Consider a 1 MB file with a hundred or more segments. Every time that file is backed up, the same sequence of a hundred segments will appear. If the file is modified slightly, there will be some new segments, but the rest will appear in the same order.” Zhu page 275, section 4.2, second paragraph.  Note that the new segments are contrasted with the old segments which are in order.) and a data segment at a location of the new data segment was previously stored within the container-based storage system in a different container than the designated container. (Zhu teaches: “To read a data segment, Segment Store performs the following operations. • Segment lookup finds the container storing the requested segment. This operation may trigger disk I/Os to look in the on-disk index, thus it is throughput sensitive. • Container retrieval reads the relevant portion of the indicated container by invoking the Container Manager. • Container unpacking decompresses the retrieved portion of the container and returns the requested data segment.”  Zhu page 273, section 3.2, last half of section. “Containers, shown in Figure 2, are self-describing in that a metadata section includes the segment descriptors for the stored segments. They are immutable in that new containers can be appended and old containers deleted, but containers cannot be modified once written. . . . The Container Manager is responsible for allocating, deallocating, reading, writing and reliably storing containers. It supports reads of the metadata section or a portion of the data section, but it only supports appends of whole containers.”  Zhu page 273, section 3.3, first and second paragraphs. “The purpose of the Summary Vector is to reduce the number of times that the system goes to disk to look for a duplicate segment only to find that none exists. . . . If the Summary Vector indicates a segment is not in the index, then there is no point in looking further for the segment; the segment is new and should be stored. On the other hand, being only an approximation of the index, if the Summary Vector indicates the segment is in the index, there is a high probability that the segment is actually in the segment index, but there is no guarantee.” Zhu page 274, section 4.1, first paragraph.  Note that since containers cannot be modified, a new container is used when an old container is retrieved from disk for a new write based on a hit in the index.)
Claim 3. (Previously Presented) The computer-implemented method of claim 1, further comprising: 
receiving, in response to a second write operation directed to the file, a second request to store within the container-based storage system a second new data segment generated by the second write operation; (Zhu teaches: “When a data stream enters the system, it goes through one of the standard interfaces to the generic File Services layer, which manages the name space and file metadata. The File Services layer forwards write requests to Content Store which manages the data content within a file. Content Store breaks a data stream into segments, uses Segment Store to perform deduplication, and keeps track of the references for a file. Segment Store does the actual work of deduplication. It packs deduplicated (unique) segments into relatively large units, compresses such units using a variation of Ziv-Lempel algorithm to further compress the data, and then writes the compressed results into containers supported by Container Manager.”  Zhu page 272, second column, second paragraph.  
Zhu is to a continuous process, but does not expressly teach a second write operation writing to a second segment.
Writing to a second segment based on a second write operation would have been obvious to one of ordinary skill in the art before the effective filing date as a mere duplication of parts/steps.  See MPEP 2144.04.) determining that the second new data segment falls within a second slab within the plurality of consecutive slabs corresponding to the file; and (See rejection of claim 1/claim 10.  It would have been obvious to repeat the recited operations as a mere duplication of parts.  See MPEP § 2144.04.) fulfilling the request to store the second (For the reasons given above, this is obvious over Zhu as a mere duplication of parts.) thereby storing the new data segment and the second data segment in different containers based on the new data segment and the second data segment falling within different slabs. (This reads on merely storing to slabs (containing different segments) in different containers.  This is obvious over the art cited in the rejection of claim 1 as a mere duplication.)
Claim 4. (Previously Presented) The computer-implemented method of claim 3, further comprising: 
receiving, in response to a third write operation directed to the file, a third request to store within the container-based storage system a third data segment generated by the third write operation; (Zhu teaches: “When a data stream enters the system, it goes through one of the standard interfaces to the generic File Services layer, which manages the name space and file metadata. The File Services layer forwards write requests to Content Store which manages the data content within a file. Content Store breaks a data stream into segments, uses Segment Store to perform deduplication, and keeps track of the references for a file. Segment Store does the actual work of deduplication. It packs deduplicated (unique) segments into relatively large units, compresses such units using a variation of Ziv-Lempel algorithm to further compress the data, and then writes the compressed results into containers supported by Container Manager.”  Zhu page 272, second column, second paragraph.  
Zhu is to a continuous process, but does not expressly teach repeated write operations to the same data segment, slab, and container.
A repeated (“third”) write operation to the same data segment and slab/container would have been obvious to one of ordinary skill in the art before the effective filing date as a mere duplication of parts.  See MPEP 2144.04.) determining that the third data segment falls within the specified slab within the plurality of consecutive slabs corresponding to the file; and (See rejection of claim 1/claim 10.  It would have been obvious to repeat the recited operations as a mere duplication.  See MPEP § 2144.04.) fulfilling the request to store the third data segment within the container-based storage system by storing the third data segment in the designated container within the container set of the plurality of container sets that was used to store the new data segment and that corresponds to the specified slab in response to determining that the third data segment falls within the specified slab, thereby storing both the new data segment and the third data segment in the designated container based on both the new data segment and the third data segment both falling within the specified slab.  (Rewriting to the same location (in a segment located in a slab located in a container) would have been obvious over the art cited in the rejection of claim 1 and the portion of Zhu page 272, second column, second paragraph cited above as a mere duplication.  See MPEP § 2144.04.))
Claim 5. (Previously Presented) The computer-implemented method of claim 1, further comprising: 
receiving, in response to a read operation directed to the file and encompassing the new data segment, a request to retrieve the new data segment from the container-based storage system; (“To read a data stream from the system, a client drives the read operation through one of the standard interfaces and the File Services Layer. Content Store uses the references to deduplicated segments to deliver the desired data stream to the client. Segment Store prefetches, decompresses, reads and caches data segments from Container Manager.” Zhu page 272, second column, third paragraph.  See also Zhu figure 1 on page 272.  “Segment Store is essentially a database of segments keyed by their segment descriptors. To support writes, it accepts segments with their segment descriptors and stores them. To support reads, it fetches segments designated by their segment descriptors.” Zhu page 273, section 3.2, first paragraph.) prefetching the designated container that stores the new data segment in response to receiving the request to retrieve the new data segment and thereby caching additional data beyond the new data segment; and (“Descriptors and compressed data of adjacent new segments in the same stream are packed linearly in the metadata and data sections respectively in the same container. This packing captures duplicate locality for future streams resembling this stream, and enables Locality Preserved Caching to work effectively.”  Zhu page 275, second column, second bullet point.  “Descriptors of all segments in a container are added or removed from the segment cache at once. Segment caching is typically triggered by a duplicate segment that misses in the segment cache, and requires a lookup in the segment index. As a side effect of finding the corresponding container ID in the segment index, we prefetch all segment descriptors in this container to the segment cache. We call this Locality Preserved Caching. The intuition is that base segments in this container are likely to be checked against for future duplicate segments, based on segment duplicate locality. Our results on real world data have validated this intuition overwhelmingly.”  Zhu page 276, first column, next to last paragraph.) fulfilling an additional request to retrieve an additional data segment that also falls within the specified slab and is therefore also stored within the designated container by reading from the cached additional data. (Zhu teaches: “(3) Locality Preserved Caching, which maintains the locality of the fingerprints of duplicate segments to achieve high cache hit ratios.”  Zhu Abstract, second paragraph.  “We apply LPC to take advantage of segment duplicate locality so that if a segment is a duplicate, the base segment is highly likely cached already.”  Zhu page 275, second column, last paragraph.  “The small granularity on container metadata section reads allows Locality Preserved Caching in a highly efficient manner: 1K segments can be cached using a single small disk I/O. This contrasts to the old way of one on-disk index lookup per segment.”  Zhu page 275, second column, third bullet point.)
Claim 8. (Previously Presented) The computer-implemented method of claim 1, wherein:
the container-based storage system comprises a deduplicated data storage system; and the new data segment is stored in the designated container in response to determining that the new data segment is unique within the deduplicated data storage system. (“For an incoming segment for write, the algorithm does the following: 
Checks to see if it is in the segment cache. If it is in the cache, the incoming segment is a duplicate. 
If it is not in the segment cache, check the Summary Vector. If it is not in the Summary Vector, the segment is new. Write the new segment into the current container.”  Zhu page 276, section 4.4, second paragraph.)
Claim 10. (Currently Amended) A system for data placement in container-based storage systems, the system comprising: (With respect the modules: the recited modules themselves do not require any steps to be performed or limit to a particular structure (other than the computer executed steps recited in the claims which are addressed below).  See MPEP § 2111.04.  The modules may limit to a computer environment but that is part of the prior art.)
an identification module, stored in memory, that identifies a file stored within a container-based storage system, wherein the file comprises a plurality of consecutive data segments of a logical offset address range, (Zhu teaches: “Variable-length segments can be any number of bytes in length within some range. They are the result of partitioning a file or data stream in a content dependent manner” Zhu page 271, first column, second paragraph.  “After several iterative design processes, we have chosen to use 8 KB as the average segment size for the variable sized data segments in our deduplication storage system.”  Zhu page 271, second column, second paragraph.  “Content Store breaks a data stream into segments, uses Segment Store to perform deduplication, and keeps track of the references for a file. Segment Store does the actual work of deduplication. It packs deduplicated (unique) segments into relatively large units, compresses such units using a variation of Ziv-Lempel algorithm to further compress the data, and then writes the compressed results into containers supported by Container Manager." Zhu page 272, second column, second paragraph. “Content Store implements byte-range writes and reads for deduplicated data objects, where an object is a linear sequence of client data bytes and has intrinsic and client-settable attributes or metadata. An object may be a conventional file, a backup image of an entire volume or a tape cartridge.”  Zhu page 272, section 3.1, first paragraph continued onto page 273.  “Consider a 1 MB file with a hundred or more segments.” Zhu page 275, section 4.2, second paragraph. “Containers are self-describing, immutable, units of storage several megabytes in size. All segments are stored in containers[.]”  Zhu page 273, description of figure 2.
Zhu does not discuss logical addresses.  
Korty teaches: “Current art provides a wide variety of such mapping functions, also called file representation methods, most of which fall into two categories. The first, called extent list file representation, maintains a simple array, or a chain of such arrays, for each file. Each array element identifies the location and size of some extent on the disk. The range of file addresses that map to this extent is offset from the start of the file by the sizes of all the extents that are listed before it in the extent list. For example, consider a file having three extents: the first extent being one block long. Also assume the second four blocks long, and the last two blocks long, that a block is some atomic unit of disk storage space, say, 1000 bytes, and that file address 0 points to the first byte of the file. Then file addresses 0-999 map to the disk locations pointed to by the first extent of the file, file addresses 1000-4999 map to the disk locations pointed to by the second extent of the file, and file addresses 5000-6999 map to the disk locations pointed to by the third extent of the file.”  Korty column 1 lines 21-40.   
The combination including Korty would have been obvious to one of ordinary skill in the art before the effective filing date as an instance of combining prior art elements according to known methods to yield predictable results.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (as shown in the cited prior art); One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (the use of offset addresses of Korty to identify ranges of stored data of Zhu merely performs the function of identifying data in the way fingerprints are used in Zhu); One of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP § 2143(I)(A).) wherein the consecutive data segments are organized into a plurality of consecutive slabs such that each of the plurality of slabs stores at least two of the plurality of consecutive data segments, and each of the plurality of consecutive slabs is stored in a corresponding container of a plurality of containers of the container-based storage system such that each of the plurality of containers stores at least two of the plurality of slabs, and the plurality of containers are organized into a plurality of container sets based on mapping each slab to a containers set; (See rejection of claim 1.) a receiving module, stored in memory, that ("During writes, DDFS identifies duplicate segments and does its best to store only one copy of any particular segment." Zhu page 272, section 3, second paragraph. "The File Services layer forwards write requests to Content Store which manages the data content within a file. Content Store breaks a data stream in to segments, uses Segment Store to perform deduplication, and keeps track of the references for a file. Segment Store does the actual work of deduplication. It packs deduplicated (unique) segments into relatively large units, compresses such units using a variation of Ziv-Lempel algorithm to further compress the data, and then writes the compressed results into containers supported by Container Manager." Zhu page 272, second column, second paragraph. See also Zhu page 273 section 3.2 discussing a "segment store" and "container packing".) a description module, stored in memory, that describes the file in terms of a plurality of consecutive slabs; (The present application explains "slabs": "The term "slab," as used herein, generally refers to any range of a file that includes multiple data segments." Specification paragraph 0056. This reads on sets containers and/or files taught in Zhu. The claim language above limits slabs such that “each slab correspond[s] to . . . a set of corresponding containers” but this only limits the recited “slab” to reading on a plurality of containers (which are taught in the reference).  The recited "describing" does not require any steps to be performed or limit to a particular structure. See §§ MPEP 2103 and 2111.04.) a determination module, stored in memory, that determines that the new data segment falls within a specified slab within the plurality of consecutive slabs corresponding to the file; (Zhu teaches: "The Container Manager provides a storage container log abstraction, not a block abstraction, to Segment Store. Containers, shown in Figure 2, are self-describing in that a metadata section includes the segment descriptors for the stored segments. They are immutable in that new containers can be appended and old containers deleted, but containers cannot be modified once written. When Segment Store appends a container, the Container Manager returns a container ID which is unique over the life of the system." Zhu page 273, section 3.3, first paragraph.  “Consider a 1 MB file with a hundred or more segments. Every time that file is backed up, the same sequence of a hundred segments will appear. If the file is modified slightly, there will be some new segments, but the rest will appear in the same order. When new data contains a duplicate segment x, there is a high probability that other segments in its locale are duplicates of the neighbors of x. We call this property segment duplicate locality. SISL is designed to preserve this locality. Content Store and Segment Store support a stream abstraction that segregates the segments created for different objects, preserves the logical ordering of segments within the Content Store object, and dedicates containers to hold segments for a single stream in their logical order.”  Zhu page 275, section 4.2, second and third paragraph.) a fulfilling module, stored in memory, that fulfils the request to store the new data segment within the container-based storage system by storing the new data segment in a designated container within a container set of the plurality of container sets that corresponds to the specified slab in response to determining that the new data segment falls within the specified slab; (Zhu teaches: "To write a data segment, Segment Store performs several operations. Segment filtering determines if a segment is a duplicate. This is the key operation to deduplicate segments and may trigger disk I/Os, thus its overhead can significantly impact throughput performance. Container packing adds segments to be stored to a container which is the unit of storage in the system. The packing operation also compresses segment data using a variation of the Ziv-Lempel algorithm. A container, when fully packed, is appended to the Container Manager. Segment Indexing updates the segment index that maps segment descriptors to the container holding the segment, after the container has been appended to the Container Manager." Zhu page 273, section 3.2 beginning at the second paragraph.) 
and at least one physical processor configured to execute the identification module, the receiving module, the description module, the determination module, and the fulfilling module. (Zhu teaches: "on storage server with two dual-core processors and one shelf of 15 drives" Zhu page 281, first column, last sentence.  The “modules” are addressed above.)
11. (Previously Presented) The system of claim 10, wherein:
the write operation directed to the file comprises a random access write operation; and a data segment at a location of the new data segment was previously stored within the container-based storage system in a different container than the designated container.  (See rejection of claim 2 below.  Note that only Zhu is used in the rejection of that claim.)
Claim 12. (Previously Presented) The system of claim 10, wherein: 
the receiving module further receives, in response to a second write operation directed to the file, a second request to store within the container-based storage system a second new data segment generated by the second write operation; the determination module further determines that the second new data segment falls within a second slab within the plurality of consecutive slabs corresponding to the file; the fulfilling module further fulfills the request to store the second data segment within the container-based storage system by storing the second data segment in a second container within a container set of the plurality of container sets that corresponds to the second slab in response to determining that the second data segment falls within the second slab, thereby storing the new data segment and the second data segment in different containers based on the new data segment and the second data segment falling within different slabs. (See rejection of claim 3.)
Claim 13. (Previously Presented) The system of claim 12, wherein: 
the receiving module further receives, in response to a third write operation directed to the file, a third request to store within the container-based storage system a third data segment generated by the third write operation; the determination module further determines that the third data segment falls within the specified slab within the plurality of consecutive slabs corresponding to the file; and the fulfilling module further fulfills the request to store the third data segment within the container-based storage system by storing the third data segment in the designated container within the container set of the plurality of container sets that was used to store the new data segment and that corresponds to the specified slab in response to determining that the new data segment falls within the specified slab, thereby storing both the new data segment and the third data segment in the designated container based on both the new data segment and the third data segment both falling within the specified slab. (See rejection of claim 4.)
14. (Previously Presented) The system of claim 10, further comprising a reading module, stored in memory, that: 
receives, in response to a read operation directed to the file and encompassing the new data segment, a request to retrieve the new data segment from the container-based storage system; prefetches the designated container that stores the new data segment in response to receiving the request to retrieve the new data segment and thereby caching additional data beyond the new data segment; and fulfills an additional request to retrieve an additional data segment that also falls within the specified slab and is therefore also stored within the designated container by reading from the cached additional data.  (See rejection of claim 5 below.  Note that only Zhu is used in the rejection of that claim.)
17. (Previously Presented) The system of claim 10, wherein: 
the container-based storage system comprises a deduplicated data storage system; and the new data segment is stored in the designated container in response to determining that the new data segment is unique within the deduplicated data storage system. (See rejection of claim 8 below.  Note that only Zhu is used in the rejection of that claim.)
Claim 19. (Currently Amended) A non-transitory computer-readable medium comprising one or more computer-readable instructions that, when executed by at least one processor of a computing device, cause the computing device to: 
identify a file stored within a container-based storage system, wherein the file comprises a plurality of consecutive data segments of a logical offset address range, wherein the consecutive data segments are organized into a plurality of consecutive slabs such that each of the plurality of slabs stores at least two of the plurality of consecutive data segments, and each of the plurality of consecutive slabs is stored in a corresponding container of a plurality of containers of the container-based storage system such that each of the plurality of containers stores at least two of the plurality of slabs, and the plurality of containers are organized into a plurality of container sets based on mapping each slab to a container set; receive, in response to a write operation directed to the file, a request to store within the container-based storage system a new data segment generated by the write operation; determine that the new data segment falls within a specified slab corresponding to the file; and fulfill the request to store the new data segment within the container-based storage system by storing the new data segment in a designated container within a container set of the plurality of container sets that corresponds to the specified slab in response to determining that the new data segment falls within the specified slab. (See rejection of claim 10.)
Claim 20. (Previously Presented) The non-transitory computer-readable medium of claim 19, wherein:
the write operation directed to the file comprises a random access write operation; and a data segment at a location of the new data segment was previously stored within the container-based storage system in a different container than the designated container. (See rejection of claim 2.)
Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Korty, Guo and Matsuzawa (US 2011/0231631)
Claim 6. (Original) The computer-implemented method of claim 1, further comprising 
storing a plurality of small files that each fall below a predetermined size within a common container in the container-based storage system based on the plurality of small files falling below the predetermined size. (“Consider a 1 MB file with a hundred or more segments.” Zhu page 275, section 4.2, second paragraph.  “For example, a container size of 4 MB”  Zhu page 275, second column, third bullet point.
The previously cited art does not expressly teach smaller files being stored to a container based on file size falling below a threshold.
Matsuzawa teaches: “Usually the access frequency to each small file stored on the same page is different so that the tiered storage functionality does not work well for such situations and the effectiveness is diminished.”  Matsuzawa paragraph 0004.  “In specific embodiments, the inventive technique enables both per-file HSM (Hierarchical Storage Management) and page-based (sub-file) TSM (Tiered Storage Management). As a result, it increases the effectiveness for performance and cost reduction of tiered storage functionality.”  Matsuzawa paragraph 0005. “The storage system further has a plurality of specific speed volumes including at least one high speed volume and at least one low speed volume, and the method further comprises mapping each high speed volume to one or more high speed storage devices; mapping each low speed volume to one or more low speed storage devices; and for each file that is a small file which is not larger in size than the page size, assigning the small file to a specific speed volume by matching the access characteristics of the small file with a corresponding speed of the specific speed volume.”  Matsuzawa paragraph 0008.    
A person of ordinary skill in the art would have been motivated to combine the teaching of Matsuzawa before the effective filing date because storing files to a container based on file size increases the performance of tiered storage systems by more precisely allocating smaller files to higher or lower tiers.)
Claim 7. (Previously Presented) The computer-implemented method of claim 6, wherein 
storing the plurality of small files within the common container comprises: temporarily holding write operations to a small file within the plurality of small files in a buffer; (Claim 7 is understood to depend from claim 6 because “the plurality of small files” appears to refer back to “a plurality of small files” of claim 6.  Matsuzawa teaches: “The CPU 121 uses some area of the memory 112 as the buffer cache 125. The buffer cache 125 stores data to reduce I/O to the storage apparatus 110 and accelerate file I/O.”  Matsuzawa paragraph 0038.) determining that a size of the small file falls below the predetermined size; and writing the small file to the common container in response to determining that the size of the small file falls below the predetermined size. (Matsuzawa teaches: “The storage system further has a plurality of specific speed volumes including at least one high speed volume and at least one low speed volume, and the method further comprises mapping each high speed volume to one or more high speed storage devices; mapping each low speed volume to one or more low speed storage devices; and for each file that is a small file which is not larger in size than the page size, assigning the small file to a specific speed volume by matching the access characteristics of the small file with a corresponding speed of the specific speed volume.”  Matsuzawa paragraph 0008.  No motivation is needed because this claim is understood to depend from claim 6.  Or, if this claim is meant to depend from another claim, see motivation to combine in claim 6.)
Claim 15. (Original) The system of claim 10, wherein 
the fulfilling module further stores a plurality of small files that each fall below a predetermined size within a common container in the container-based storage system based on the plurality of small files falling below the predetermined size. (See rejection of claim 6.)
Claim 16. (Previously Presented) The system of claim 15, wherein 
the fulfilling module stores the plurality of small files within the common container by: temporarily holding write operations to a small file within the plurality of small files in a buffer; determining that a size of the small file falls below the predetermined size; and writing the small file to the common container in response to determining that the size of the small file falls below the predetermined size. (See rejection of claim 7.)
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, Korty, Guo and Wang (US 2014/0149472)
Claim 9. (Previously Presented) The computer-implemented method of claim 8, further comprising: 
determining that the file has been removed from the deduplicated data storage system; determining that no files stored by the deduplicated data storage system reference data segments stored within the designated container; and freeing space allocated to the designated container in response to determining that no files stored by the deduplicated data storage system reference data segments stored within the designated container.  (Zhu teaches: “The Container Manager is responsible for allocating, deallocating, reading, writing and reliably storing containers.” Zhu page 273, section 3.3, second paragraph. The container abstraction offers several benefits. • The fixed container size makes container allocation and deallocation easy.”  Zhu page 273, last paragraph continued onto next page.  
The previously cited art does not expressly teach freeing space in a container in response to determining that no files reference data in the container.  
Wang teaches: “[0014] Compared with the conventional method, in examples of the present disclosure, when the clearing-up instruction is received, the garbage information on the disk corresponding to the volume may be cleared up. Since the garbage information on the disk may include the deleted file or data relating to formatted volume, the data of the file including the privacy of the user remained in the file system may be thoroughly cleared up by clearing up the garbage information on the disk corresponding to the volume. The leakage of the privacy of the user may be avoided and the security of the file system may be enhanced.”  Wang paragraph 0014.  “[0045] According to an example of the present disclosure, if the clearing-up instruction is sent out after a file in the volume is deleted, the method for clearing up the garbage information of the disk corresponding to the volume may include: clearing up the information occupied by the deleted file on the disk corresponding to the volume and erasing volume free space in the disk corresponding to the volume.”  Wang paragraph 0045.
A person of ordinary skill in the art would have been motivated to combine the teaching of Wang before the effective filing date because erasing data when it is dereferenced saves space and increases security.
The combination of Zhu and Wang do not directly address freeing space in the container in response to determining that no files reference the container.  Deleting all files would have been obvious to one of ordinary skill in the art before the effective filing date as a mere duplication (of deleting one or some subset of files).  See MPEP 2144.04(II).)
Claim 18. (Previously Presented) The system of claim 17, further comprising a freeing module that: 
determines that the file has been removed from the deduplicated data storage system; determines that no files stored by the deduplicated data storage system reference data segments stored within the designated container; and frees space allocated to the designated container in response to determining that no files stored by the deduplicated data storage system reference data segments stored within the designated container. (See rejection of claim 9.)

Response to Arguments
Applicant's arguments filed 10/23/2020 have been fully considered but they are not persuasive
Rejections under § 103:
As noted by applicant, the claim amendments overcame the art of record in the previous action.  However new art was found during search rendering the claimed subject matter obvious.  See rejection above.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139

/PAUL M KNIGHT/Examiner, Art Unit 2139